EXHIBIT 10.41

EXECUTION VERSION

 

 

 

WATERS CORPORATION

FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT

RE:

Note Purchase Agreement Dated as of May 12, 2016

and

$50,000,000 3.13% Senior Guaranteed Notes, Series I, due May 12, 2023

$160,000,000 3.44% Senior Guaranteed Notes, Series K due May 12, 2026

DATED AS OF FEBRUARY 12, 2019

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Not a part of this First Amendment to Note Purchase Agreement)

 

SECTION    HEADING    PAGE  

SECTION 1.

   AMENDMENTS TO AGREEMENT.      1  

SECTION 2.

   CONDITIONS PRECEDENT      5  

SECTION 3.

   REPRESENTATIONS AND WARRANTIES      6  

SECTION 4.

   MISCELLANEOUS      7  

SCHEDULE I — Name of Holders and Principal Amount of Notes

 

- i -



--------------------------------------------------------------------------------

WATERS CORPORATION

34 MAPLE STREET

MILFORD, MA 01757

FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT

RE: Note Purchase Agreement dated as of May 12, 2016

and

$50,000,000 3.13% Senior Guaranteed Notes, Series I, due May 12, 2023

$160,000,000 3.44% Senior Guaranteed Notes, Series K due May 12, 2026

Dated as of February 12, 2019

To each of the holders (the “Noteholders”)

listed in Schedule I to this First

Amendment to Note Purchase Agreement

Ladies and Gentlemen:

Reference is made to (i) the Note Purchase Agreement dated as of February 1,
2010, by and among Waters Corporation, a Delaware corporation (the “Company”),
and each of you (the “Agreement”), (ii) the $50,000,000 aggregate principal
amount of 3.13% Series I Senior Guaranteed Notes due May 12, 2023 of the Company
of which $50,000,000 is currently outstanding and (iii) the $160,000,000
aggregate principal amount of 3.44% Series K Senior Guaranteed Notes due May 12,
2026 of the Company of which $160,000,000 is currently outstanding
(collectively, the “Notes”). Capitalized terms used in this First Amendment to
Note Purchase Agreement (this “Amendment”) without definition shall have the
meanings given such terms in the Agreement.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company requests the amendment of certain provisions of
the Agreement as hereinafter provided.

Upon your acceptance hereof in the manner hereinafter provided and upon
satisfaction of all conditions to the effectiveness hereof and receipt by the
Company of similar acceptances from the Noteholders, this Amendment shall be
effective, but only in the respects hereinafter set forth:

SECTION 1. AMENDMENTS TO AGREEMENT.

Section 1.1. Leverage Ratio. Section 10.9 of the Agreement is hereby amended and
restated in its entirety to read as follows:



--------------------------------------------------------------------------------

Waters Corporation    First Amendment to Note Purchase Agreement

 

Section 10.9. Leverage Ratio.

(a) The Company will not permit the Leverage Ratio as of the end of any fiscal
quarter to exceed 3.50:1.00; provided that, following the completion of a
Material Acquisition that, on a pro forma basis, giving effect to any related
incurrence or repayment of Debt, would result in an increase in the Company’s
Leverage Ratio, if the Company shall so elect by a notice delivered to the
holders of Notes as of the last day of the fiscal quarter the Material
Acquisition was consummated (a “Leverage Ratio Increase Election”), such maximum
Leverage Ratio shall be increased to 4.00:1.00 at the end of and for the fiscal
quarter during which such Material Acquisition shall have been consummated and
at the end of and for each of the following three consecutive fiscal quarters
(the period during which any such increase in the Leverage Ratio shall be in
effect being called a “Leverage Ratio Increase Period”), and in which event, the
Company shall be obligated to pay the Incremental Interest Payment provided for
in Section 10.9(c). The Company may terminate any Leverage Ratio Increase Period
by a notice delivered to the holders of Notes, whereupon, on the last day of the
fiscal quarter during which such notice is given and on the last day of each
fiscal quarter thereafter until another Leverage Ratio Increase Period has
commenced as provided in this Section, the maximum Leverage Ratio shall be
3.50:1.00. If a Leverage Ratio Increase Election shall have been made under this
Section, the Company may not make another Leverage Ratio Increase Election
unless, following the termination or expiration of the most recent prior
Leverage Ratio Increase Period, the Leverage Ratio as of the last day of at
least two consecutive full fiscal quarters of the Company shall not have
exceeded 3.50:1.00. Notwithstanding the foregoing, the Company shall not be
permitted to make more than two Leverage Ratio Increase Elections during the
term of this Agreement.

(b) If the Leverage Ratio exceeds 3.50 to 1.00 as permitted by Section 10.9(a),
as evidenced by an Officer’s Certificate delivered pursuant to Section 7.2(a),
the interest rate payable on the Notes shall be increased by 0.50%
(the “Incremental Interest”). Such Incremental Interest shall begin to accrue on
the first day of the fiscal quarter following the fiscal quarter in respect of
which such Officer’s Certificate was delivered, and shall continue to accrue
until the Company has provided an Officer’s Certificate pursuant to
Section 7.2(a) demonstrating that, as of the last day of the fiscal quarter in
respect of which such Officer’s Certificate is delivered, the Leverage Ratio is
not more than 3.50 to 1.00. In the event such Officer’s Certificate evidencing
that the Leverage Ratio is not more than 3.50 to 1.00 is delivered, the
Incremental Interest shall cease to accrue on the last day of the fiscal quarter
in respect of which such Officer’s Certificate is delivered.

(c) Within 10 Business Days of the delivery of an Officer’s Certificate pursuant
to Section 7.2(a) evidencing that the Leverage Ratio exceeds 3.50 to 1.00, the
Company shall pay to each holder of a Note the amount attributable to the
Incremental Interest (the “Incremental Interest Payment”) which shall be the
product of (i) the aggregate outstanding principal amount of Notes held by such
holder (or its predecessor(s) in interest) as of the first day that Incremental
Interest begins to accrue, (ii) 0.50% (to reflect the Incremental Interest) and
(iii) 0.25% (to reflect that the Incremental Interest is payable quarterly). The
Incremental Interest Payment, if any, shall be paid quarterly by wire transfer
of immediately available funds to each holder of the Notes in accordance with
the terms of this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

Waters Corporation    First Amendment to Note Purchase Agreement

 

Section 1.2. Accounting Terms. Section 22.3(c) of the Agreement is amended and
restated in its entirety to read as follows:

(c) Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the financial
statements of the Company and its consolidated Subsidiaries for the fiscal year
ended December 31, 2015 for all purposes of this Agreement, notwithstanding any
change in GAAP relating thereto, unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes, as provided for above.
For the avoidance of doubt, the Company shall include relevant reconciliations
in reasonable detail between GAAP in place at the applicable time to GAAP in
place (related to such treatment of leases) for the fiscal year ended
December 31, 2015 with respect to the applicable covenant compliance
calculations contained in each certificate of Senior Financial Officer delivered
pursuant to Section 7.2(a) during such period. Notwithstanding the foregoing, in
the event that the Primary Credit Agreement is amended or modified with the
effect that any provision (including but not limited to the leverage covenant
contained therein) shall include a lease of property of a Person as lessee as
debt for purposes of such provision (notwithstanding that such lease would not
have been included as debt under GAAP as in effect on December 31, 2015), then
such lease shall be included as a Capital Lease under this Agreement.

Section 1.3. Release of Guarantors. Section 22.9 of the Agreement is hereby
amended and restated in its entirety to read as follows:

Section 22.9. Release of Guarantors. Notwithstanding any contrary provision
herein or in the Notes or in any Guarantee Agreement, if the Company shall
request the release under a Guarantee Agreement (x) of any Subsidiary to be sold
or otherwise disposed of (including through the sale or disposition of any
Subsidiary owning such Subsidiary) to a Person other than the Company or a
Subsidiary in a transaction permitted under the terms of this Agreement or
(y) of any Subsidiary because such Subsidiary has become an Excluded Subsidiary,
and, in other case, shall deliver to the holders of the Notes a certificate of a
Responsible Officer to the effect that (i) such sale, other disposition or such
designation of such Subsidiary as an Excluded Subsidiary will comply with the
terms of this Agreement, (ii) such Subsidiary shall not be a guarantor or
obligor under a Primary Credit Agreement or any note purchase agreement of the
Company from time to time (“Note Purchase Agreement” together with the Primary
Credit Agreement, the “Material Agreements”), and (iii) (A) if such Subsidiary
Guarantor is a guarantor or is otherwise liable for or in respect of any
Material Agreement, then such Subsidiary Guarantor has been released and
discharged (or will be released and discharged concurrently with the release of
such Subsidiary Guarantor under its Subsidiary Guaranty) under the Material
Agreements, (B) at the time of, and after giving effect to, such release and
discharge, no Default or Event of Default shall be existing, (C) no amount is
then due and payable under such Subsidiary Guaranty and (D) if in connection
with such Subsidiary Guarantor being released and discharged under any Material
Agreement any fee or other form of consideration is given to any holder of
Indebtedness under such Material Agreement for such release, the holders of the
Notes shall receive equivalent consideration substantially concurrently
therewith. In the event of any such release, for purposes of Section 10.6, all
Indebtedness of such Subsidiary shall be deemed to have been incurred
concurrently with such release.

 

- 3 -



--------------------------------------------------------------------------------

Waters Corporation    First Amendment to Note Purchase Agreement

 

Section 1.4. Amendment to Defined Terms. Schedule B of the Agreement is hereby
amended by added the following defined terms in alphabetic order to read as
follows:

“CFC” means a controlled foreign corporation within the meaning of Section 957
of the Code.

“CFC Holdco” means a Subsidiary that has no material assets other than equity
interests in one or more CFCs.

Section 1.5. Amendment to Defined Terms. The following definitions set forth in
Schedule B of the Agreement are hereby amended by amending and restating in
their entirety to read as follows:

“Excluded Subsidiary” means at any time (a) any Foreign Subsidiary, (b) any
subsidiary of a Foreign Subsidiary (c) any Domestic Subsidiary that is a
disregarded entity for United States Federal income tax purposes substantially
all of the assets of which consist of equity interests in one or more Foreign
Subsidiaries, (d) any Subsidiary that is prohibited or restricted by applicable
law from providing a Guaranty or if such Guaranty would require governmental
(including regulatory) consent, approval, license or authorization, (e) any
special purpose securitization vehicle (or similar entity), (f) any Subsidiary
that is not-for-profit organization, (g) any other Subsidiary with respect to
which, in the reasonable judgment of the Required Holders (confirmed in writing
by notice to the Company), the cost or other consequences (including adverse tax
consequences) of providing the Guarantee Agreement shall be excessive in view of
the benefits to be obtained by the holders of Notes therefrom, (h) any other
Subsidiaries acquired or organized after the date of Closing that, together with
their own subsidiaries on a combined consolidated basis, shall not, individually
or in the aggregate for all such Subsidiaries under this clause (h), have
accounted for more than 5% of Consolidated Total Assets or more than 5% of the
consolidated total revenues of the Company and the Subsidiaries at the end of,
or for the period of four fiscal quarters ended with, the most recent fiscal
quarter of the Company for which financial statements shall have been delivered
pursuant to Section 7.1(a) or (b) (or, prior to the delivery of any such
financial statements, at the end of or for the period of four fiscal quarters
ended March 31, 2016), and (i) any CFC Holdco.

“Guarantee Requirement” means, at any time, that the Guarantee Agreement (or a
supplement referred to in Section 16 thereof) shall have been executed by each
Subsidiary (other than any Excluded Subsidiary) existing at such time, shall
have been delivered to the holders of the Notes and shall be in full force and
effect; provided, however, that (a) in the case of a Subsidiary that becomes
subject to the Guarantee Requirement after the date of Closing, the Guarantee
Requirement shall be satisfied with respect to such Subsidiary if a supplement
to the Guarantee Agreement is executed by such Subsidiary, delivered to the
holders of the Notes and in full force and effect no later than (i) 30 days
after the date on which such Subsidiary becomes subject to the Guarantee
Requirement (or such later date

 

- 4 -



--------------------------------------------------------------------------------

Waters Corporation    First Amendment to Note Purchase Agreement

 

as is permitted in the Primary Credit Agreement except that such later date
shall in no event be more than 60 days after the date on which such Subsidiary
becomes subject to the Guarantee Requirement) or (ii) such other date as the
Required Holders may reasonably determine, but in any case no later than 60 days
after the date on which such Subsidiary becomes subject to the Guarantee
Requirement and (b) a Guarantor shall automatically be released from its
obligations under the Guarantee Agreement (including any supplement referred to
in Section 16 thereof) and no longer be subject to the Guarantee Requirement in
the event that the Company complies with the requirements of Section 22.9 and
delivers a written notice to the holders of the Notes certifying that such
Guarantor is an Excluded Subsidiary.

“Guarantors” means each Person listed on Schedule C and each other Person that
becomes party to a Guarantee Agreement as a Guarantor, and the permitted
successors and assigns of each such Person; provided, however, that a Guarantor
shall cease to be a Guarantor in the event such Person is released from its
obligations under the Guarantee Agreement (including any supplement referred to
in Section 16 thereof) as provided in clause (b) of the proviso of the
definition of “Guarantee Requirement” or as provided in Section 6 of the
Guarantee Agreement.

“Material Acquisition” means (a) the acquisition by the Company or a Subsidiary
of assets of or an interest in another Person or (b) the merger or consolidation
of the Company with another corporation; provided that, in each case, the
aggregate consideration therefor involves cash in the amount of $400,000,000 or
more.

SECTION 2. CONDITIONS PRECEDENT.

This Amendment shall not become effective until, and shall become effective on,
the Business Day when each of the following conditions shall have been satisfied
(the “Effective Date”):

(a) Each Noteholder shall have received this Amendment, duly executed by the
Company.

(b) The Required Holders shall have consented to this Amendment as evidenced by
their execution thereof.

(c) The representations and warranties of the Company set forth in Section 3
hereof shall be true and correct as of the date of the execution and delivery of
this Amendment and as of the Effective Date.

(d) Any consents or approvals from any holder or holders of any outstanding
security or indebtedness of the Company and any amendments of agreements
pursuant to which any securities or indebtedness may have been issued which
shall be necessary to permit the consummation of the transactions contemplated
hereby shall have been obtained and all such consents or amendments shall be
reasonably satisfactory in form and substance to the Required Holders and their
special counsel.

 

- 5 -



--------------------------------------------------------------------------------

Waters Corporation    First Amendment to Note Purchase Agreement

 

(e) All corporate and other proceedings in connection with the transactions
contemplated by this Amendment and all documents and instruments incident to
such transactions shall be satisfactory to the Required Holders and their
special counsel, and the Required Holders and their special counsel shall have
received all such counterpart originals or certified or other copies of such
documents as the Required Holders or such special counsel may reasonably
request.

(f) The Company shall have paid the fees, charges and disbursements of the
Noteholders’ special counsel, Chapman and Cutler LLP, which fees, charges and
disbursements are reflected in a statement of such special counsel delivered to
the Company at the time of the execution and delivery of this Amendment.

(g) Simultaneous with the execution of this Amendment, the Company shall have
enter into (i) that certain First Amendment to Note Purchase Agreement dated as
of February 1, 2010 (“2010 NPA Amendment”), (ii) that certain First Amendment to
Note Purchase Agreement dated as of March 15, 2011 (“2011 NPA Amendment”), (iii)
that certain First Amendment to Note Purchase Agreement dated as of June 30,
2014 (“2014 NPA Amendment”; together with this Amendment, the 2010 NPA Amendment
and 2011 NPA Amendment, collectively, the “NPA Amendments”), and (iv) that
certain First Amendment to Credit Agreement dated as of November 30, 2017 among
the Company, the lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Credit Agreement Amendment”).

(h) each holder of a Note shall have received an amendment fee in an amount
equal to 0.05% of the outstanding principal amount of its Notes.

SECTION 3. REPRESENTATIONS AND WARRANTIES.

The Company hereby represents and warrants that as of the date of execution and
delivery of this Amendment and as of the Effective Date:

(a) The Company is duly incorporated, validly existing and in good standing
under the laws of its jurisdiction of incorporation.

(b) The Company has the corporate power to own its property and to carry on its
business as now being conducted.

(c) The Company is duly qualified and in good standing as a foreign corporation
authorized to do business in each jurisdiction in which the failure to do so
would, individually or in the aggregate, have a Material Adverse Effect.

(d) This Amendment and the Agreement, as amended hereby, and the transactions
contemplated hereby are within the corporate powers of the Company, have been
duly authorized by all necessary corporate action on the part of the Company,
and this Amendment and the Agreement, as amended hereby, have been duly executed
and delivered by the Company and constitute legal, valid and binding obligations
of the Company enforceable in accordance with their respective terms.

 

- 6 -



--------------------------------------------------------------------------------

Waters Corporation    First Amendment to Note Purchase Agreement

 

(e) Before and after giving effect to this Amendment, there are no Defaults or
Events of Default under the Agreement, as amended hereby.

(f) The execution, delivery and performance of this Amendment and the Agreement,
as amended hereby, does not and will not result in a violation of or default
under (A) the articles of incorporation or bylaws of the Company, (B) any
agreement to which the Company is a party or by which it is bound or to which
the Company or any of its properties is subject, (C) any order, writ, injunction
or decree binding on the Company, or (D) any statute, regulation, rule or other
law applicable to the Company.

(g) No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by the Company of this Amendment and the
Agreement, as amended hereby.

(h) Other than this Amendment, there are no other amendments, modifications,
supplements or waivers to the Agreement.

(i) The Noteholders listed on Schedule I to this Amendment are the holders of
record of all outstanding Notes issued under the Agreement and set forth
opposite their names in such Schedule is the correct outstanding principal
amount of the Notes of such Noteholder.

(j) Other than the 0.05% amendment fee provided to the holders of Notes in
connection with NPA Amendments, the Company or its affiliates have not paid or
agreed to pay any fees or other consideration, or given any additional security
or collateral, or shortened the maturity or average life of any indebtedness or
permanently reduced any borrowing capacity, in each case, required in connection
with the obtaining of any consents or approvals in connection with the
transactions contemplated hereby including, in connection with the NPA
Amendments or the Credit Agreement Amendment.

SECTION 4. MISCELLANEOUS.

Section 4.1. Except as amended herein, all terms and provisions of the Agreement
and related agreements and instruments are hereby ratified, confirmed and
approved in all respects.

Section 4.2. Each reference in the Agreement to “this Agreement,” “hereunder,”
“hereof,” or words of similar import in instruments or documents provided for in
the Agreement or delivered or to be delivered thereunder or in connection
therewith, shall, except where the context otherwise requires, be deemed a
reference to the Agreement, as amended hereby.

 

- 7 -



--------------------------------------------------------------------------------

Waters Corporation    First Amendment to Note Purchase Agreement

 

Section 4.3. The descriptive headings of the various Sections or parts of this
Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.

Section 4.4. This Amendment shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
permit the application of the laws of a jurisdiction other than such State.

Section 4.5. This Amendment is expressly subject to Section 22.8 (Jurisdiction
and Process; Waiver of Jury Trial) of the Agreement, which Section is
incorporated herein and made applicable hereto by this reference.

Section 4.6. All warranties, representations, and covenants made by the Company
herein will be considered to have been relied upon by the Noteholders and will
survive the execution and delivery of this Amendment.

Section 4.7. This Amendment will inure to the benefit of and be binding upon the
successors and assigns of each of the parties. The provisions of this Amendment
for the benefit of the Noteholders are intended in all cases, whether explicitly
so stated or not, to be for the benefit of all holders, from time to time, of
the Notes, and will be enforceable by any such holder, whether or not an express
assignment to such holder of rights under this Amendment has been made by such
Noteholder or its successors or assigns.

Section 4.8. This Amendment may be executed in any number of counterparts, each
of which shall be deemed to be an original and all of which, taken together,
shall constitute but one and the same Amendment. Delivery of an executed
counterpart of this Amendment by facsimile or email shall be as effective as
delivery of a manually executed counterpart of this Amendment.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

- 8 -



--------------------------------------------------------------------------------

Waters Corporation    First Amendment to Note Purchase Agreement

 

The execution hereof by the holders shall constitute a contract among the
Company and the holders for the uses and purposes hereinabove set forth. This
Amendment may be executed in any number of counterparts, each executed
counterpart constituting an original but all together only one agreement.

 

WATERS CORPORATION By:  

 

  Name: John E. Lynch   Title: Vice President, Corporate Treasurer



--------------------------------------------------------------------------------

Waters Corporation    First Amendment to Note Purchase Agreement

 

This foregoing Amendment is hereby accepted and agreed to as of the date
aforesaid. The execution by each holder listed below shall constitute its
respective several and not joint confirmation that it is the owner and holder of
the Notes set opposite its name on Schedule I hereto.

 

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY By:   Northwestern Mutual
Investment  

Management Company, LLC,

its investment adviser

By  

 

Name:   Brian P. McDonald Title:   Managing Director

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

for its Group Annuity Separate Account

By  

 

Name:   Brian P. McDonald Title:   Managing Director     METROPOLITAN LIFE
INSURANCE COMPANY     METLIFE INSURANCE COMPANY USA     By:  

MetLife Investment Advisors, LLC,

Its Investment Manager



--------------------------------------------------------------------------------

Waters Corporation    First Amendment to Note Purchase Agreement

 

METROPOLITAN TOWER LIFE INSURANCE COMPANY, AS SUCCESSOR BY MERGER TO GENERAL
AMERICAN LIFE INSURANCE COMPANY By:  

MetLife Investment Advisors, LLC,

Its Investment Manager

METLIFE INSURANCE K.K. By:  

MetLife Investment Advisors, LLC,

Its Investment Manager

By:  

 

  Name: John Wills   Title: Managing Director

BRIGHTHOUSE LIFE INSURANCE COMPANY, F/K/A

METLIFE INSURANCE COMPANY USA,

By:  

MetLife Investment Advisors, LLC,

Its Investment Manager

BRIGHTHOUSE LIFE INSURANCE COMPANY OF

NY, F/K/A FIRST METLIFE INVESTORS INSURANCE COMPANY,

By:  

MetLife Investment Advisors, LLC,

Its Investment Manager

By:  

 

  Name: Judith Gulotta   Title: Managing Director UNION FIDELITY LIFE INSURANCE
COMPANY By:  

MetLife Investment Advisors, LLC,

Its Investment Adviser

By:  

 

  Name: Frank Monfalcone   Title: Managing Director



--------------------------------------------------------------------------------

Waters Corporation    First Amendment to Note Purchase Agreement

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:  

 

  Name: Engin Okaya   Title: Vice President THE PRUDENTIAL LIFE INSURANCE
COMPANY, LTD. By:   Prudential Investment Management Japan Co., Ltd., as
Investment Manager By:   PGIM, Inc.,   as Sub-Adviser By:  

 

  Name: Engin Okaya   Title: Vice President FARMERS NEW WORLD LIFE INSURANCE
COMPANY By:   Prudential Private Placement Investors, L.P. (as Investment
Advisor) By:   Prudential Private Placement Investors, Inc. (as its General
Partner) By:  

 

  Name: Engin Okaya   Title: Vice President



--------------------------------------------------------------------------------

Waters Corporation    First Amendment to Note Purchase Agreement

 

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA By:   Nuveen Alternatives
Advisors, LLC, its investment manager By:  

 

  Name: Laura Parrott   Title: Senior Director



--------------------------------------------------------------------------------

Waters Corporation    First Amendment to Note Purchase Agreement

 

JACKSON NATIONAL LIFE INSURANCE COMPANY By:   PPM America, Inc., as attorney in
fact, on behalf of Jackson National Life Insurance Company By:  

 

  Name: Elena S. Unger   Title: Vice President JACKSON NATIONAL LIFE INSURANCE
COMPANY OF NEW YORK By:   PPM America, Inc., as attorney in fact, on behalf of
Jackson National Life Insurance Company of New York By:  

 

  Name: Elena S. Unger   Title: Vice President



--------------------------------------------------------------------------------

Waters Corporation    First Amendment to Note Purchase Agreement

 

THRIVENT FINANCIAL FOR LUTHERANS By:  

 

  Name: William Hochmuth   Title: Managing Director



--------------------------------------------------------------------------------

Waters Corporation    First Amendment to Note Purchase Agreement

 

PRIVATE PLACEMENT NOTE PAYMENT GRID

$50,000,000 3.13% SENIOR GUARANTEED NOTES, SERIES I, DUE MAY 12, 2023

 

NOTEHOLDER    OUTSTANDING
PRINCIPAL
BALANCE  

The Northwestern Mutual Life Insurance Company

   $ 30,000,000  

Metropolitan Life Insurance Company

   $ 2,500,000  

Metropolitan Life Insurance Company

   $ 2,000,000  

Metropolitan Life Insurance Company

   $ 500,000  

MetLife Insurance K.K.

   $ 2,500,000  

MetLife Insurance K.K.

   $ 2,500,000  

Brighthouse Life Insurance Company

   $ 3,000,000  

Brighthouse Life Insurance Company

   $ 5,000,000  

Brighthouse Life Insurance Company of NY

   $ 2,000,000      $ 50,000,000     

 

 

 

SCHEDULE I

(to First Amendment to Note Purchase Agreement)



--------------------------------------------------------------------------------

Waters Corporation    First Amendment to Note Purchase Agreement

 

$160,000,000 3.44% SENIOR GUARANTEED NOTES, SERIES K DUE MAY 12, 2026

 

NOTEHOLDER    OUTSTANDING
PRINCIPAL
BALANCE  

Thrivent Financial for Lutherans

   $ 25,000,000  

The Northwestern Mutual Life Insurance Company

   $ 9,200,000  

The Northwestern Mutual Life Insurance Company for its Group Annuity Separate
Account

   $ 800,000  

Union Fidelity Life Insurance Company

   $ 5,700,000  

Metropolitan Life Insurance Company

   $ 8,000,000  

Metropolitan Life Insurance Company

   $ 1,000,000  

Metropolitan Tower Life Insurance Company

   $ 700,000  

MetLife Insurance K.K.

   $ 1,000,000  

MetLife Insurance K.K.

   $ 1,000,000  

Brighthouse Life Insurance Company

   $ 2,100,000  

Brighthouse Life Insurance Company

   $ 500,000  

The Prudential Insurance Company of America

   $ 15,450,000  

The Prudential Life Insurance Company, LTD

   $ 19,000,000  

Farmers New World Life Insurance Company

   $ 5,500,000  

Teachers Insurance and Annuity Association of America

   $ 40,000,000  

Jackson National Life Insurance Company

   $ 11,250,000  

Jackson National Life Insurance Company

   $ 11,250,000  

Jackson National Life Insurance Company of New York

   $ 2,500,000      $ 160,000,000     

 

 

 